 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'CROWN ZELLERBACH CORPORATIONandINTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONER.CasesNos.3-RC-724, 725,726,727,and728.September 25, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRalph E. Kennedy, hearing officer., The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.Pursuant to the' provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member,panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks to sever from the existing plant-wide unitfive separate units composed respectively of machinists, painters,pipefitters, millwrights, and firemen and their helpers, at the Em-ployer's Carthage, New York, plant, where it is engaged in the manu-facture of paper and paper products. For 14 years the Employer hasexecuted collective bargaining agreements with the Joint Intervenors' International Brotherhoodof Pulp, Sulphiteand PaperMi11Workers of the UnitedStates andCanada, AFL,and InternationalBrotherhoodof PaperMakers, AFL (herein-after called Joint Intervenors),were permitted to intervene on the basis of a joint contractwith the Employer covering the employees in the proposed bargaining unit9At the hearingnone of the parties to this proceeding asserted that the currentcontractbetween theEmployerand the JointIntervenors is a bar to a present determination ofrepresentatives.However, in its brief,the Employer contendsthat the petitions wereuntimely under the rule recently announcedby the BoardinDe SotoCreameryand ProduceCompany,94NLRB 1627.We do not agree.While thereare other factors which dis-tinguish this case from the DeSotocase,it is sufficient for our conclusionthat the rule ofthat case is not applicable here to notethat the petitionsin the instant case were filed on.May 29, 1951,prior to the execution of the current contract on July 9, 1951.96 NLRBNo. 57.- CROWN ZELLERBACH CORPORATION379covering a single unit of all production and maintenance employeesincluding the employees now sought by the Petitioner.Relying onthis history, on the contention that the integration of the Employer'soperations precludes craft severance, and on the further contentionthat, in any event, the employees involved herein are not craftsmen,the Employer and the Joint Intervenors oppose the severance of thesegroups.The Board has recently reexamined the problem of craft severancein the paper industry and reaffirmed its earlier conclusion that theoperations involved in typical paper plants do not present the kindof integration that precludes craft severance.3Although the instantplant is smaller and the number of different skills used in maintenancework fewer, than was involved in that case, we find nothing in thepresent record that would justify the conclusion that ' maintenancework is so inextricably interwoven with production in the plant in-volved herein as to render inappropriate true craft units of main-tenance employees.Nor can we agree that the machinists, painters, pipefitters, andmillwrights sought by the Petitioner are not craftsmen of the typewhich the Board permits to be separately represented despite a his-tory of prior inclusion in a plant-wide unit.Themachinistsworkprimarily in the machine shop operating lathes, milling machines,doctor blade grinders and other machine shop equipment in connec-tion with the repair of production machinery.Thepainterspaintthe buildings and machinery throughout the plant.. Thepipe fittersperform maintenance work on boilers as well as pipe work through-out the plant.Themillwrightsmake general repairs throughout theplant, and install equipment.All of these employees are supervisedby the master mechanic, who reports to the resident engineer.Therecord indicates that none of these employees does any productionwork, that the production employees do not assist them in their main-tenance work and that, with rare exceptions,4 they confine their work tothe type normally performed by craftsmen bearing their job titles. Therecord clearly indicates that employees in each of these categories arerequired to possess a high degree of skill.Although the Employerhas no formal apprenticeship training program for its maintenanceemployees, the record indicates that it maintains a comparable helper-training program, into which employees enter upon their employmentin the maintenance department.We conclude that the employees inthese four groups constitute traditional craft groups who may, ifthey so desire, properly constitute separate bargaining units, together3International Paper Company, Southern Kraft Division,94NLRB 483.4Such exceptions occur when,for example,millwrights do some carpentry or weldingin connection with the installation of equipment,and pipefitters do some masonry inconnection with their pipefitting work. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith their helpers, notwithstanding their prior inclusion in an over-allunit of production and maintenance employees .5The fifth group sought. by the Petitioner is composed offiremen,who work in the boiler room, and their helpers. Except for the oc-casional assistance of pipefitters on major repair jobs, the firemenand their helpers are the only persons working in the boiler room.There is no interchange between boiler room and other employees.The steam produced in the boiler room is used for the driers on thepaper machines and for the operation of two small turbines whichgenerate direct current for drives on two of the smaller paper ma-chines, as well as for heating the plant buildings.We find that thefiremen and their helpers constitute a homogeneous, identifiable power-house group and may properly constitute a separate bargaining unitdespite a history of collective bargaining on a broader basis.6However, we shall make no final determination with respect to theunit or units appropriate for employees at the Employer's Carthage,New York, plant, deferring such conclusions until separate electionsshall have been held among the following voting groups, includinghelpers in each group, but excluding from each all supervisors as de-fined in the Act.1.All millwrights.2.All pipefitters.3.All painters.4.All machinists.5.All firemen.If a majority of the employees in any group select the Petitionerthe employees in that group will be taken to have indicated theirdesire to be separately represented.[Text of Direction of Elections omitted from publication in thisvolume.]6International Paper Company, supra.See alsoInternational Paper Company, 94NLRB 500 (pipefitters, machinists, millwrights, and painters).6Crocker, Burbank & Co. Asscn.,80 NLRB 774.F.W. WOOLWORTH CO.andRETAIL CLERKS' INTERNATIONALASSOCIA-TION, LOCAL. UNIONNo. 324,PETITIONER.CaseNo.21-UA-3098.September 25, 1951Second Supplemental Decision and Certification of ResultsOn November 30, 1950, pursuant to Section 9 (e) (1) of the Act,an election was conducted under the supervisionof the RegionalDirector for the Twenty-first Region to determine whether the em-96 NLRB No. 56.